DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This written action is responding to the amendment dated December 26, 2020. 
In the amendment dated on December 26, 2020, claims 8, 15 and 22-26 have been amended, 1-7 have been canceled and all other claims are previously presented.
Claims 8-26 are allowed.
Examiner’s Note
Examiner had contacted applicant’s representative to discuss syntax and antecedent basis issues. The applicant’s representative agreed and authorized examiner to further amend the claim for a compact prosecution.
Drawings
Replacement drawings filed on January 22, 2021 are accepted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Abhay A. Walve of registration number 59,461, on January 07, 2021.  During  on December 26, 2020.

Claims
Replacing Claims 8-26 of the amendment dated on December 26, 2020 with the following:

Claims:	1-7. 	(Canceled).

Claim 8: 
A method for creating a virtual Session Initiation Protocol (SIP) user agent by use of a webRTC enabled web browser, the method comprising: 
processing a user login for a user by a web application server having an address,
said user login being received by the web application server via a webRTC enabled web browser, said user login including a user identity of the user for logging in to at least one service of the web application server, the web application server comprising a processor connected to non-transitory memory; 
looking up an SIP user identity and a registrar server address associated with the
user using the user identity obtained from the processing of the user login through the web application server; 
initiating, through the web application server communicating to a SIP registrar, a
server address so that a communication connection that is sought with the user is establishable via the web -2-Application No. 16/162,525 Attorney Docket No. 12694.0087-02000 application server in parallel with a seeking of an establishment of the sought communication connection with any other existing authorized contacts for the user that are registered with the SIP registrar; 
the web application server maintaining a database that contains credentials of
the user that include the SIP user identity and the registrar server address of the SIP registrar so that the credentials of the user are utilizable by the web application server for initiation of a communication session with at least one endpoint device associated with a different user; and 
the web application server initiating a communication session between the
webRTC enabled web browser of the user and the at least one endpoint device associated with the different user based on the credentials of the user stored in the database so the communication session is seamlessly performed via the web browser of the user and the web application server, the communication session being a communication in which video and/or audio is transmitted in the communication session.

Claim 9: 


Claim 10: 
The method according to claim 8, wherein, the logging in of the at least one service is configured to occur via authentication with a single sign- on.

Claim 11: 
The method according to claim 8, wherein the 

Claim 12: 
The method according to claim 8, wherein the 

Claim 13: 
The method of claim 8, comprising: the web application server selecting at least one device to which to route an incoming call based on a pre-selected user selected destination.

Claim 14: 

Claim 15: 
A non-transitory computer readable medium having code stored thereon that defines a method that is performable by a computer device, the computer device having a processor that is configured to process the code such that the computer device performs the method when the code is run, the method comprising: 
the computer device processing a user login for a user, said user login being
received by the computer device via a webRTC enabled web browser, said user login including a user identity of the user for logging in to at least one service of the computer device; 
the computer device looking up a [[SIP]]Session Initiation Protocol (SIP) user
identity and a registrar server address associated with the user using the user identity obtained from the processing of the user login; 
the computer device initiating communicating to a SIP registrar, a SIP registration
procedure for the user using a web application server's address as a registered contact after the looking up of the SIP user identity and the registrar server address so that a communication connection that is sought with the user is establishable via the computer device in parallel with a seeking of an establishment of the sought communication 
the computer device maintaining a database that contains credentials of the user
that include the SIP user identity and the registrar server address of the SIP registrar so that the credentials of the user are utilizable by the web -5-Application No. 16/162,525 Attorney Docket No. 12694.0087-02000 application server for initiation of a communication session with at least one endpoint device associated with a different user; and 
the computer device initiating a communication session between the webRTC
enabled web browser of the user and the at least one endpoint device associated with the different user based on the credentials of the user stored in the database so the communication session is seamlessly performed via the web browser of the user and the web application server, the communication session being a communication in which video and/or audio is transmitted in the communication session.

Claim 16: 
The non-transitory computer readable medium of claim 15, wherein the computer device assumes and maintains in the database a plurality of different user SIP credentials and propagates this information to the SIP registrar via an appropriate SIP request interface, the SIP registrar being an SIP proxy or an SIP session border controller (SBC).

Claim 17: 


Claim 18: 
The non-transitory computer readable medium of claim [[15]]16, wherein the SIP request interface is a REGISTER message.

Claim 19: 
The non-transitory computer readable medium of claim 15, the method also comprising: the computer device extracting media description offers from an incoming call directed to the user in response to receiving an incoming call after the address of the computer device is a registered contact with the SIP registrar; and the computer device facilitating an offering of the incoming call at the web browser.

Claim 20: 
The non-transitory computer readable medium of claim 15, wherein the communication session is a SIP communication session.

Claim 21: 
The non-transitory computer readable medium of claim 15, wherein the computer device initiating the communication session comprises: the computer device initiating a call to a SIP device via the computer device responding to a request for the call received from the browser such that establishment of the call between the browser and 

Claim 22: 
The non-transitory computer readable medium of claim [[22]]21, the method comprising: the computer device communicating information to the SIP device to establish the call such that information about the user is displayable by the SIP device prior to the SIP device answering the call.

Claim 23: 
A communication apparatus, comprising: 
a web application server, the web application server comprising a processor
connected to a non-transitory computer readable medium; 
the web application server configured to process a user login for a user received
via a browser of a first user device, the user login including a user identity of the user for logging in to at least one service of the web application server; 
the web application server configured to look up a [[SIP]]Session Initiation
Protocol (SIP) user identity and a registrar server address associated with the user using the user identity obtained from the processing of the user login; 
the web application server configured to communicate with a SIP registrar device

the web application server configured to maintain a database that contains
credentials of the user that include the SIP user identity and the registrar address of the SIP registrar device so that the credentials of the user are utilizable by the web application server for initiation of a communication session with at least one endpoint device associated with a different user; and 
the web application server configured to initiate a communication session
between the browser and the at least one endpoint device associated with the different user based on the credentials of the user stored in the database so the communication session is seamlessly performed via the web browser of the user and the web application server, the communication session being a communication in which audio and/or video is transmitted in the communication session.

Claim 24: 


Claim 25: 
The communication apparatus of claim [[24]]23, comprising: the at least one endpoint device associated with the different user.

Claim 26: 
The communication apparatus of claim [[26]]25, wherein the communication session is an SIP communication session.

Allowable Subject Matter
Claims 8-26 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on December 26, 2020 and the examiner’s amendment dated on February 04, 2021.
Specifically, the independent claim 8 now recites limitations as follows:
“A method for creating a virtual Session Initiation Protocol (SIP) user agent by use of a webRTC enabled web browser, the method comprising: 
processing a user login for a user by a web application server having an address,
said user login being received by the web application server via a webRTC enabled web browser, said user login including a user identity of the user for logging in to at least one service of the web application server, the web application server comprising a processor connected to non-transitory memory; 
looking up an SIP user identity and a registrar server address associated with the
user using the user identity obtained from the processing of the user login through the web application server; 
initiating, through the web application server communicating to a SIP registrar, a
SIP registration procedure for the user using the web application server's address as a registered contact after the looking up of the SIP user identity and the registrar server address so that a communication connection that is sought with the user is establishable via the web -2-Application No. 16/162,525 Attorney Docket No. 12694.0087-02000 application server in parallel with a seeking of an establishment of 
the web application server maintaining a database that contains credentials of
the user that include the SIP user identity and the registrar server address of the SIP registrar so that the credentials of the user are utilizable by the web application server for initiation of a communication session with at least one endpoint device associated with a different user; and 
the web application server initiating a communication session between the
webRTC enabled web browser of the user and the at least one endpoint device associated with the different user based on the credentials of the user stored in the database so the communication session is seamlessly performed via the web browser of the user and the web application server, the communication session being a communication in which video and/or audio is transmitted in the communication session”.

The cited reference Kaji et al. (US PGPUB. # US 2007/0168521) discloses, the SIP-URI is represented as a character string concatenating a name of the user 1 or the service 2 with a name of the session managing server 300 (hereinafter, also referred to as "domain name") which the user 1 or the service 2 logs in, by using "@" therebetween, adding "sip:" on the top, which indicates that this character string is SIP-URI. For example, in the present embodiment, the user 1.sub.1 has a name "user 11", and the session managing device 30.sub.1 which the (¶62). With the service control method as described above, however, the user who logs in the first session managing server has to provide the attribute information to the second session managing server, even though the user is not logging in the second session managing server. If the user wants to use another service that logs in a third session managing server, it is also required to provide the attribute information to the third session managing server. (¶20). The registrar DB 309 as shown in FIG. 5 comprises SIP-URI field 3091 which records SIP-URI of the user 1, which is used as SIP-URI of the application 100, and SIP-URI of the service 2, IP address field 3092 which records an IP address that is allocated to a user terminal 10 used by the user 1 and the server device 20 on which the service 2 is operating, (Fig. 5, ¶61). FIG. 4A and FIG. 4B are illustrations each showing a structure of the attribute information DB 410. (Fig. 4A, Fig. 4B, ¶67). It is assumed that SIP-URI issued for the user 1 is used as SIP-URI to be registered in the session managing server 300 when the application 100 logs in. Therefore, login of the application 100 will also be referred to as login of the user 1. (¶57). 
The reference by Gerhard et al. (US PAT. # US 8695077) discloses, the SIP-Web Access Portal 302 includes a number of modules to enable the establishment and control of communication sessions between the SIP UA 314 and the website application server 310. The modules include a SIP registrar/server module 304a and corresponding SIP user/device database 304b, an interworking and application logic module 306, and a WebRTC browser client 308a and corresponding WebClient user/device database 308b. (CL(5), LN(13-20)). The modules include a registrar 104a for authorizing and authenticating SIP UAs that attempt to connect to the server, a proxy module 104b for providing dynamic routing and other dial plan features, a feature server 104c for providing call-based applications such as voicemail and services like transcoding and call events (e.g., forwarding, simultaneous ringing), and a database 104d for storing information such as user profiles and service levels. Using the system 100 of FIG. 1, a SIP UA 108 wants to establish a SIP communication session (Fig. 1, CL(4), LN(11-32)), FIG. 4 is a flow diagram of a method 400 for establishing and controlling communication sessions between SIP devices and website application servers, using the system 300 of FIG. 3. The SIP registrar/server module 304a of the SIP-Web Access Portal 302 authenticates (402) SIP user credentials based upon receipt of a SIP message from the SIP UA 314 indicating a request to register with the SIP-Web Access Portal 302. (CL(7), LN(22-29)). 
The reference by Siegel et al. (US PGPUB. # US 2014/0108594) discloses, a method and system for centralized control of user devices is disclosed. The method for centralized control of user devices via universal IP services registrar includes receiving a request to register a user device for a plurality of services, registering the user device for the plurality of services by creating a user settings profile for the user for each of the (Abstract). According to an embodiment, services 322, 324, 326, 328, and 330 may provide applications, content, and services that include those used to read, generate and deliver emails, instant messages, SMS, or other forms of messages or voice or video phone calls. The messaging applications and communications services may also include social network-based applications such as Facebook.RTM., Twitter.RTM., Flickr.RTM., Gtalk.RTM., LinkedIn.RTM., Skype.RTM., or the like. The messaging applications and communications services may be based on WebRTC technology implemented in a browser or may use a dedicated application. Also, services 322, 324, 326, 328, and 330 may include financial (online banking, online trading), professional (medical, emergency, military) notifications, recreational (fantasy sports), etc. services. In one of the embodiments, disclosed UIPSR 301 may provide a more efficient interface, such as SIP/IMS, to enable a user to interact with multiple applications and communication channels via a common standards-based client. (¶22). In order for a user to take advantage of the convenience of UIPSR functionality, each user device 302, 304, 306, 308, and 310 must be registered with the UIPSR 301. These registrations may be SIP Registrations and the UIPSR may play the role of a SIP Registrar in registering the endpoints. The UIPSR 301 registers with each service to which the customer subscribes. It is to (Fig. 4, ¶26-¶29). Upon successful authentication of the new user device 310 with each service 322, 324, 326, 328, and 330, at step 506 of FIG. 5, a user profile is created by the UIPSR 301 for the new user device 310 for each service 322, 324, 326, 328, and 330. Information in the registration with the UIPSR 301 may be used to create the profile of how the device is used. The user profile may contain authentication parameters (e.g., user id, password, IP address, proxy server address, (¶33).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…………initiating, through the web application server communicating to a SIP registrar, a SIP registration procedure for the user using the web application server's address as a registered contact after the looking up of the SIP user identity and the registrar server address so that a communication connection that is sought with the user is establishable via the web -2-Application No. 16/162,525 Attorney Docket No. 12694.0087-02000 application server in parallel with a seeking of an establishment of the sought communication connection with any other existing authorized contacts for the user that are registered with the SIP registrar…….the web application server initiating a communication session between the webRTC enabled web browser of the user and the at least one endpoint device associated with the different user based on the credentials of the user stored in the database so the communication session is seamlessly performed via the web browser of the user and the web application server, the communication session being a 

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 8 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 15 is a non-transitory computer readable medium claim of above method claim 8 and Claim 23 is an apparatus claim of above method claim 8, and therefore, they are also allowed.
Claims 9-14 depend on the allowed claim 8, and therefore, they are also allowed.
Claims 16-22 depend on the allowed claim 15, and therefore, they are also allowed.
Claims 24-26 depend on the allowed claim 23, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.